After Remand from the Alabama Supreme Court

SHAW, Judge.1
On the authority of Ex parte Webb, 843 So.2d 127 (Ala.2002), the circuit court’s summary denial of Earl Fitsgerald Webb’s Rule 32, Ala.R.Crim.P., petition for post-conviction relief is reversed and this case is remanded for the circuit court to grant Webb Rule 32, Ala.R.Crim.P., relief by vacating his conviction and sentence for burglary in the first degree.
REVERSED AND REMANDED WITH DIRECTIONS.
McMILLAN, P.J., and COBB, BASCHAB, and WISE, JJ., concur.

. This case was originally assigned to another judge on this Court; it was reassigned to Judge Shaw after remand from the Alabama Supreme Court.